Exhibit 10.1

 [image_001.jpg]



 

 

 

 

VIA ELECTRONIC MAIL AND HAND DELIVERY

 

October 1, 2018

 

Jeffrey Davis

36 Lake End Road

Newfoundland, NJ 07435

 

Dear Jeffrey:

 

This letter of agreement and general release (“Agreement”) confirms our mutual
agreement regarding the terms and conditions of your separation from employment
with Abeona Therapeutics, Inc. (the “Company”). You and the Company agree as
follows:

 

1.Separation Date; Transition Period - Provided you sign this Agreement, your
effective date of separation from the Company will be November 2, 2018 (the
“Separation Date”), unless your employment is terminated earlier as addressed
below. The period between the date of this Agreement and the Separation Date
will be a transition period (the “Transition Period”), during which time you
agree to reasonably assist the Company with the transition of your job duties
and to perform any other transition duties as may be reasonably requested by the
Company (it being understood and agreed that such assistance will not require
any travel or a material amount of your time) (collectively, the “Transition
Duties”). The Company shall maintain, at the Company’s cost and expense, your
current level of benefits (health/medical and any other applicable benefits) and
salary at all times during the Transition Period.

 

2.Compensation/Severance Benefits

 

(a)The Company will pay your current annual base salary through the Separation
Date in accordance with the Company’s usual payroll guidelines and practices.

 

(b)On the next payroll date following the Separation Date, you will be paid an
amount equal $98,438 in respect of to your prorated target bonus for 2018.

 

(c)You will further be paid for any accrued but unused vacation days, and will
be reimbursed for previously submitted, but un-reimbursed, business expenses in
accordance with the Company’s usual guidelines and practices.

 

(d)Following your Separation Date, provided that: (i) you have satisfactorily
performed the Transition Duties set forth in Paragraph 1 in all material
respects

 

[image_002.jpg]

Page 2





 

and complied with your other obligations under this Agreement in all material
respects (it being understood and agreed that the Company will provide you
written notice of any such non-compliance and that you will be deemed to have
complied with any such obligations if you cure such non-compliance, if curable,
within five (5) days following the receipt of such notice); (ii) you have
executed this Agreement on or before October 3, 2018, and you did not exercise
your right to revoke during the 7-day revocation period specified in Paragraph
9; and (iii) you execute a final release in a form substantially similar to
Attachment A (the “Final Release”) on, and not before, the Separation Date, and
you do not exercise your right to revoke during the 7-day revocation period
specified in Attachment A, in consideration for your release and waiver of
claims and other commitments set forth herein and in Attachment A:

 

(i)The Company will pay you severance pay in the form of a forty-seven (47) week
continuation of your base salary, less all applicable state and federal taxes
and withholdings. The severance pay will be paid as salary continuation in
accordance with the Company’s normal payroll practices, but in no event shall
payment begin prior to the Separation Date or earlier than the eighth (8th) day
after your execution and timely return of the Final Release.

 

(ii)The Company shall make a lump-sum payment within 30 days following the
Separation Date equal to the COBRA premiums that you would pay if you elected
continued health coverage under the Company’s health plan for you and your
dependents for the 12-month period following the Separation Date, based on the
COBRA rates in effect at the Separation Date.

 

(e)You will be entitled to receive your vested accrued benefits, if any, under
the Company’s 401(k) plan in accordance with the terms and conditions of such
plan.

 

You will not be eligible for, nor shall you have a right to receive, any
payments from the Company following the Separation Date other than, as
applicable, the amounts set forth in subparagraphs (a), (b), (c), (d) and (e)
above.

 

3.Release – In consideration of your continued employment with the Company
through the Transition Period and your eligibility to receive payment of the
severance benefits described in Paragraph 2, both of which you acknowledge you
would not otherwise be entitled to receive, you waive, subject to Paragraph 3a
below, all claims available under federal, state or local law against the
Company and the directors, officers, employees, employee benefit plans and
agents of the Company arising out of your employment with the Company or the
termination of that employment, including but not limited to all claims arising
under the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Civil Rights Act of 1991, the Employee Retirement Income Security Act
(“ERISA”), the Equal Pay Act, the Genetic Information Non-discrimination Act,
the Family and Medical Leave Act, Section 1981 of U.S.C, Title VII of the Civil
Rights Act; the New York State Human Rights Law, the New York State Executive
Law, the New York State Civil Rights Law, the retaliation provisions of the New
York State Workers' Compensation Law, the New York Labor Law, the New York City
Human Rights Law, and the New York City Administrative Code; as well as wrongful
termination claims, breach of contract claims, discrimination claims, harassment
claims, retaliation claims, whistleblower claims (to the fullest extent they may
be released under applicable law), defamation or other tort claims, and claims
for attorneys’ fees and costs.

 



[image_002.jpg]

Page 3



 

a.The only claims not being waived, released and discharged by this Agreement
are (i) those that relate to your rights and remedies under this Agreement, (ii)
any rights to indemnification exculpation and/or contribution to which you are
entitled as of the date hereof pursuant to the Company’s and its affiliates
organizational documents, any indemnification or similar agreement or applicable
law (and any rights under any insurance policies of the Company or its
affiliates), and (iii) those that cannot be waived as a matter of applicable
law; any claims you may have to government-sponsored and administered benefits
such as unemployment insurance, workers’ compensation insurance (excluding
claims for retaliation under workers’ compensation laws), state disability
insurance and paid family leave insurance benefits; and any benefits that vested
on or prior to the Separation Date pursuant to a written benefit plan sponsored
by the Company and governed by the ERISA.

 

b.Nothing in this Agreement prevents you from filing a charge with, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that you
acknowledge that you may not recover any monetary benefits or personal relief in
connection with any such claim, charge or proceeding).

 

c.You hereby represent that you have not instituted, assisted or otherwise
participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit or administrative agency proceeding, or action
at law or otherwise against the Company or any other member of the Company or
any of their respective shareholders, officers, employees, directors,
shareholders or agents.

 

4.Post-Separation Obligations/Non-Disparagement - Subject to Paragraph 5, you
acknowledge and reaffirm your obligation to keep confidential and not to
disclose any and all non-public information concerning the Company that you
acquired during the course of your employment with the Company, including, but
not limited to, any non-public information concerning the Company’s business
affairs, business prospects and financial condition. You agree that you will not
make any public statement intended to disparage the Company. The Company agrees
that it will not issue or authorize any public statement intended to disparage
you.

 



[image_002.jpg]

Page 4



 

5.Disclosure Exceptions - Nothing in this Agreement or the Final Release shall
prohibit or restrict you from lawfully (A) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by any governmental or
regulatory agency, entity, or official(s) (collectively, “Governmental
Authorities”) regarding a possible violation of any law; (B) responding to any
inquiry or legal process directed to you individually (and not directed to the
Company and/or its subsidiaries) from any such Governmental Authorities; (C)
testifying, participating or otherwise assisting in an action or proceeding by
any such Governmental Authorities relating to a possible violation of law; or
(D) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, you shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made to your attorney in relation to a lawsuit for retaliation against you
for reporting a suspected violation of law; or (c) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nor does this Agreement require you to obtain prior authorization
from the Company before engaging in any conduct described in this paragraph, or
to notify the Company that you have engaged in any such conduct.

 

6.Amendment - This Agreement and the Final Release shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by the parties hereto or their
duly authorized representatives. This Agreement and the Final Release are
binding upon and shall inure to the benefit of the parties and their respective
agents, assigns, heirs, executors, successors and administrators.

 

7.Confidentiality of this Agreement - Subject to Paragraph 5, you understand and
agree that in exchange for the consideration set forth above, both during the
Transition Period and thereafter, the terms and conditions of this Agreement,
the Final Release, and the contents of any negotiations and discussions
resulting in this Agreement and the Final Release, shall be maintained as
confidential by you and your agents and representatives and shall not be
disclosed to any third party except (i) to the extent required by federal or
state law or otherwise agreed to in writing by the Company or (ii) in connection
with the enforcement of your rights under this Agreement; provided that you and
the Company shall be entitled to make third parties (including your prospective
employers) aware of this Agreement and your obligations under this Agreement
(including those set forth in Paragraph 14 hereof).

 

8.Nature of Agreement - You understand and agree that this Agreement and the
Final Release represent a severance agreement and do not constitute an admission
of liability or wrongdoing on the part of the Company.

 

9.Acknowledgments - You acknowledge that you are being provided at least
twenty-one (21) days to consider this Agreement, including all attachments
hereto, and that the Company hereby advises you to consult with an attorney of
your own choosing prior to signing this Agreement. You understand that you may
revoke this Agreement for a period of seven (7) days after execution, and the
Agreement shall not be effective or enforceable until the expiration of this
seven (7) day period. You understand and agree that by entering into this
Agreement you are waiving any and all rights or claims you may have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that you have received consideration beyond that to which
you were previously entitled. You agree that changes to this Agreement, whether
material or immaterial, do not restart the running of the 21-day consideration
period.

 



[image_002.jpg]

Page 5



 

10.Taxes – All payments hereunder will be subject to applicable deductions and
withholdings. You shall bear all expense of, and be solely responsible for, all
federal, state and local taxes due with respect to any payment received under
this Agreement. This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Internal Revenue Code (the “Code”). If any
payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full (to extent not paid in part at earlier date)
at the earliest time thereafter when such sanctions will not be imposed. For
purposes of Section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon the your “separation
from service” (within the meaning of such term under Section 409A of the Code)
and each payment made under this Agreement shall be treated as a separate
payment. In no event shall you, directly or indirectly, designate the calendar
year of payment, except as permitted under Section 409A of the Code.

 

11.Further Cooperation – You agree that, during and after the term of this
Agreement, you will make yourself available, upon reasonable notice and under
reasonable conditions, to assist the Company in any capacity with respect to
matters of which you were involved or had knowledge while employed by the
Company. To that end, you agree to cooperate with the Company in connection with
any pending or future investigation or pending or threatened litigation matters,
lawsuits or administrative proceedings in which the Company believes you are an
individual with knowledge concerning the subject thereof. In particular, but
without limitation, you agree to make yourself available for meetings,
interviews, depositions, and court appearances, as reasonably requested by the
Company, and to otherwise reasonably assist the Company in connection with any
such investigation or litigation, or other proceedings. You also agree to
provide the Company with any and all documents which may be in your possession
that may concern the subject matter of any pending or future investigation or
litigation. You understand that the Company will reimburse you for all
reasonable, documented out-of-pocket expenses incurred as a result of my
obligations under this paragraph in accordance with the Company’s
then-applicable Expense Guidelines.

 

12.Exercise of Stock Options – You understand that you are not entitled to any
future grants of stock or stock options. In accordance with the Stock Option
Agreement and Prospectus, you understand that up to and including the Separation
Date, all stock options that have vested as of the Separation Date, if any, must
be exercised by the earlier of 12 months of the Separation Date or the
expiration of the option. You further understand that following the Separation
Date, all stock options that vested as of the Separation Date, if any, must be
exercised within 12 months of the Separation Date. You further understand that
upon death or disability, all stock options that have vested as of the
Separation Date, if any, must be exercised within twelve months of said death or
disability.

 



[image_002.jpg]

Page 6



 

13.Agreement Not to Seek Rehire – You agree that, without prior written Company
approval, you will not seek or accept employment with the Company (including all
subsidiaries and affiliates), including assignment to or on behalf of the
Company as an independent contractor or through any third party, and the Company
has no obligation to consider you for any future employment or assignment.

 

14.Restrictive Covenants

 

(a)Non-Competition – In consideration for the promises made by the Company
herein, you agree that you shall not, during the 47 week period after the
Separation Date (the “Restriction Period”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided, that in no event shall
ownership by you of two percent (2%) or less of the outstanding securities of
any class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Paragraph 14, so long as you do not have, or exercise, any rights to manage or
operate the business of such issuer other than rights as a stockholder thereof.
For purposes of this paragraph, “Restricted Enterprise” shall mean any person or
entity that, on the Separation Date, is engaged, directly or indirectly, in a
business of developing or commercializing biopharmaceutical therapies for those
therapeutic indications that the Company or its subsidiaries has either
commercialized products or programs in pre-clinical or clinical development or
has undertaken material efforts to so engage on the Separation Date, in any
country or territory in which on the Separation Date the Company or any of its
affiliates markets any of its services or products or has material plans to
begin marketing any of its services or products in such country or territory;
provided, that if such business of any such person or entity which otherwise
would be a Restricted Enterprise is immaterial to the other businesses of such
person or entity and part of a separate division or subsidiary from that which
you are then employed, then such person or entity shall not be deemed to be a
Restricted Enterprise.

 

(b)Non-Solicitation of Employees – During the Restriction Period, you shall not
directly or indirectly, hire, contact, recruit, induce or solicit (or assist any
person to hire, contact, induce or solicit) for employment or other services any
person who is, or within twelve (12) months prior to the date of such hiring,
contacting, inducing or solicitation was, an employee, independent contractor,
or consultant of the Company or any of its subsidiaries. For purposes of this
Paragraph 14, independent contractors and consultants refer to such persons,
companies, or entities that on or prior to the Termination Date performed
services related to the business of the Company.

 



[image_002.jpg]

Page 7



 

(c)Non-Solicitation of Customers – During the Restriction Period, you shall not
directly or indirectly, solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact, or meet with the Company’s current, former, or prospective customers
for purposes of offering or accepting goods or services for Restricted
Enterprises or cause any such customer to terminate or diminish their commercial
relationship with the Company. For purposes of this Agreement, a “prospective
customer” is any person or entity with whom the Company is or was engaged in
material communications with respect to potential business transactions at the
time of employment termination or six (6) months prior to date of the
Termination Date.

 

15.Entire Agreement – This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes and replaces any express or implied prior agreement with respect
to the terms of your employment and the termination thereof which you may have
had with the Company (including, without limitation, the Retention Agreement
(other than Section 3 thereof, which will remain in full force and effect)).
This Agreement may be amended only by a written document signed by the parties
hereto.

 

16.Voluntary Assent – You affirm that you have read this Agreement, and
understand all of its terms, including the full and final release of claims set
forth in Paragraph 3. You further acknowledge that you have voluntarily entered
into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; and that this
document gives you the opportunity and encourages you to have this Agreement
reviewed by your attorney and/or tax advisor.

 

17.Waiver – The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by either party hereto of
any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.

 

18.Severability – In the event that any provision of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement will not in any way be affected or impaired
thereby. If any provision of this Agreement is held to be excessively broad as
to duration, activity or subject, such provision will be construed by limiting
and reducing it so as to be enforceable to the maximum extent allowed by
applicable law.

 

19.Counterparts – This Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement.

 



[image_002.jpg]

Page 8



 

20.Notices – All notices, demands, requests or other communications which may be
or are required to be given, served, or sent by a party pursuant to this
Agreement shall be in writing and shall be hand delivered (including delivery by
courier), mailed by first-class, registered or certified mail, return-receipt
requested, postage prepaid, or transmitted by telegram, telex or facsimile
transmission, addressed as follows:

 

If to the Company:

 

Abeona Therapeutics

1330 Avenue of the Americas

New York, NY 10019

Attention: Kristina Maximenko, HR

Telephone: (781) 267-4056

Email: kmaximenko@abeonatherapeutics.com

 

If to you:

 

At your address on file with the Company.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent

 

21.Applicable Law - This Agreement shall be governed by the laws of New York
without reference to that jurisdiction's choice of law rules.

 



 

If you have any questions about the matters covered in this Agreement, please
contact me at (203) 747 0604.

 

Very truly yours,



 

Abeona Therapeutics, Inc.


 

 

By:   /s/ Carsten Thiel_____________________________________

 

F. Carsten Thiel, Ph.D.

Chief Executive Officer

 

 

[image_002.jpg]

Page 9





 

I hereby agree to the terms and conditions set forth above. I intend that this
Agreement become a binding agreement between me and the Company. I further
understand that payment of the consideration and other benefits described herein
is conditioned upon my timely execution, return and non-revocation of this
Agreement and the Final Release.

 



              /s/ Jeffrey Davis Date  10/01/18   Jeffrey Davis  



 

 

[image_002.jpg]

Page 1



ATTACHMENT A

 

FINAL RELEASE OF CLAIMS

 

1.Release - In consideration of the severance benefits set forth in the
Agreement to which this Final Release of Claims (the “Final Release”) is
attached, which you acknowledge you would not otherwise be entitled to receive,
you waive, subject to the exceptions specified below, all claims available under
federal, state or local law against the Company and the directors, officers,
employees, employee benefit plans and agents of the Company arising out of your
employment with the Company or the termination of that employment, including but
not limited to all claims arising under the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act (“ERISA”), the Equal Pay Act, the Genetic
Information Non-discrimination Act, the Family and Medical Leave Act, Section
1981 of U.S.C, Title VII of the Civil Rights Act; the New York State Human
Rights Law, the New York State Executive Law, the New York State Civil Rights
Law, the retaliation provisions of the New York State Workers' Compensation Law,
the New York Labor Law, the New York City Human Rights Law, and the New York
City Administrative Code; as well as wrongful termination claims, breach of
contract claims, discrimination claims, harassment claims, retaliation claims,
whistleblower claims (to the fullest extent they may be released under
applicable law), defamation or other tort claims, and claims for attorneys’ fees
and costs.

 

The only claims not being waived, released and discharged by this Final Release
are (i) those that relate to your rights and remedies under this Agreement, (ii)
any rights to the indemnification exculpation and/or contribution to which you
are entitled as of the date hereof pursuant to the Company’s and its affiliates
organizational documents, any indemnification or similar agreement or applicable
law (and any rights under the insurance policies of the Company or its
affiliates) and (iii) those that cannot be waived as a matter of applicable law;
any claims you may have to government-sponsored and administered benefits such
as unemployment insurance, workers’ compensation insurance (excluding claims for
retaliation under workers’ compensation laws), state disability insurance and
paid family leave insurance benefits; and any benefits that vested on or prior
to the Separation Date pursuant to a written benefit plan sponsored by the
Company and governed by ERISA.

 

Nothing in this Final Release prevents you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such claim, charge or proceeding).

 



[image_002.jpg]

Page 2



 

2.Business Expenses and Compensation - You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you except as provided in the Agreement.

 

3.Return of Company Property - You agree that you have returned all Company
property, including but not limited to keys, ID card, cell phone, PDA, thumb
drive, and Company documents and information (either hard copy or electronic)
other than records related solely to your own compensation or benefits. To the
extent you have any Company material or information stored on any personal
electronic devices, you represent and warrant that you have destroyed all such
information currently known to you (subject to any litigation preservation
directive then in effect) and that you will cooperate with the Company to ensure
the return and permanent deletion of all such material and information
discovered in the future.

 

4.Acknowledgments - You acknowledge that you are being provided twenty-one (21)
days to consider this Final Release and that the Company hereby advises you to
consult with an attorney of your own choosing prior to signing this Final
Release. You understand that you may revoke this Final Release for a period of
seven (7) days after you sign it by notifying me in writing, and the Final
Release shall not be effective or enforceable until the expiration of this seven
(7) day revocation period. You understand and agree that by entering into this
Final Release, you are waiving any and all rights or claims you might have under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were previously entitled.

 

5.Incorporation by Reference - This Final Release incorporates by reference, as
if set forth fully herein, all terms and conditions of the September 28, 2018
Agreement between you and the Company, including the recitation of consideration
provided by the Company. By signing this Final Release, you hereby waive,
release and forever discharge any and all claims that may have arisen through
the date of your execution of this Final Release. You acknowledge that this
Final Release is not intended to otherwise change, alter or amend any of the
terms and conditions of the September 28, 2018 Agreement, for which you received
adequate consideration, and which Agreement remains in full force and effect.
You acknowledge and agree that you continue to be bound by the terms and
conditions of the September 28, 2018 Agreement.

 

 

[image_002.jpg]

Page 3





 

I hereby provide this Final Release as of the current date and acknowledge that
the execution of this Final Release is in further consideration of the severance
benefits to which I acknowledge I would not be entitled if I did not sign this
Final Release. I intend that this Final Release become a binding agreement
between the Company and me if I do not revoke my acceptance in seven (7) days. 



                           Jeffrey Davis   Date  



 

 

To be signed and returned within 21 days after the Separation Date, but not
before the Separation Date.

 

 

[image_002.jpg]



 

 

 